DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 10-17 of U.S. Patent No. 9,958,943 in view of Iodice et al. (Pub # US 2019/0196578 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Instant Application # 16/600,500
US Patent # 9,958,943
25.  A method of creating haptic feedback using ultrasound comprising the steps of: generating a plurality of ultrasound waves with a common focal point using a phased array of ultrasound transducers, the common focal point being a haptic feedback point;  and modulating the generation of the ultrasound waves using a waveform selected to produce little audible sound at the haptic feedback point, wherein adjusting phase delays of at least one of the plurality of transducers results in defocusing and refocusing an ultrasound acoustic field via at least one modulation frequency. 
1.  A method of creating haptic feedback using ultrasound comprising the steps of: generating a plurality of ultrasound waves with a common focal point using a phased array of ultrasound transducers, the common focal point being a haptic feedback point; and modulating the generation of the ultrasound waves using a waveform selected to produce little audible sound at the haptic feedback point.
26.  The method as in claim 25, further comprising the step of avoiding sharp pressure changes at the focal point.
2.  The method as in claim 1 further comprising the step of avoiding sharp pressure changes at the focal point.

3.  The method as claim 2 further comprising the step of modulating the generation of the ultrasound waves with a waveform comprising an interpolation of the transducer phases and amplitudes.
28.  The method as in claim 25, further comprising the step of varying a position of the common focal point.
8.  The method as in claim 1 further comprising the step of varying the position of the common focal point.
29.  The method as in claim 28, wherein the position of the common focal point oscillates about a central focal point. 
10.  The method as in claim 8, wherein the position of the common focal point oscillates about a central focal point.
30.  A haptic feedback system comprising: a phased array comprising a plurality of transducers arranged to emit ultrasonic waves to create a haptic feedback point, the phased array arranged to emit the ultrasonic waves according to a modulation waveform having a shape that produces little or no sound when the ultrasonic waves converge at the haptic feedback point, wherein adjusting phase delays of at least one of the plurality of transducers results in defocusing and refocusing an ultrasound acoustic field via at least one modulation frequency.
11.  A haptic feedback system comprising: a phased array comprising a plurality of transducers arranged to emit ultrasound to create a haptic feedback point, the phased array arranged to emit ultrasound according to a modulation waveform having a shape that produces little or no sound when the ultrasound converges at the haptic feedback point.
31.  The haptic feedback system as in claim 30, further comprising a control unit.
12.  The haptic feedback system as in claim 11 further comprising a control unit.
32.  The haptic feedback system as in claim 30, further comprising a driving unit.
13.  The haptic feedback system as in claim 11 further comprising a driving unit.
33.  The haptic feedback system as in claim 32, wherein the driving unit is arranged to drive the transducer to produce ultrasound.
14.  The haptic feedback system as in claim 13, wherein the driving unit is arranged to drive the transducer to produce ultrasound.
34.  The haptic feedback system as in claim 33, further comprising a control unit arranged to send control signals to the driving unit.
15.  The haptic feedback system as in claim 14 further comprising a control unit arranged to send control signals to the driving unit.
35.  The haptic feedback system as in claim 31, wherein the control unit includes a memory. 
16.  The haptic feedback system as in claim 12, wherein the control unit includes a memory.
36.  The haptic feedback system as in claim 31, wherein the control unit is arranged to modulate an output of at least one of the plurality of transducers according to a particular modulation waveform.
17.  The haptic feedback system as in claim 12, wherein the control unit is arranged to modulate the output of the transducer according to a particular modulation waveform. 


Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 10 of U.S. Patent No. 10,444,842 in view of Subramanian et al. (Pub # US 2015/0192995 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Instant Application # 16/600,500
US Patent #10,444,842 B2
37.  A method comprising: determining the position of a focal point in three-dimensional space;  using a plurality of transducers, generating an ultrasound acoustic field to create a higher sound pressure at the focal point, a lower sound pressure in a space surrounding the focal point, and little 
audible sound at the focal point;  wherein adjusting phase delays of at least one of the plurality of transducers results in defocusing and refocusing the ultrasound acoustic field via at least one modulation frequency.
1.  A method comprising: determining the position of a focal point in three-dimensional space; using a plurality of transducers, generating an ultrasound acoustic field to create a higher sound pressure at the focal point, a lower sound pressure in a space surrounding the focal point, and little audible sound at the focal point.
38.  The method as in claim 37, wherein generating an ultrasound acoustic field comprises calculating a phase and an amplitude for each of the plurality of transducers.
2.  The method as in claim 1, wherein generating an ultrasound acoustic field comprises calculating a phase and an amplitude for each of the plurality of transducers.
39.  The method as claim 38, wherein the ultrasonic acoustic field comprises ultrasonic waves, and wherein generating the ultrasound acoustic field further comprises modulating the ultrasound waves with a waveform.
3.  The method as claim 2, wherein the ultrasonic acoustic field comprises ultrasonic waves, and wherein generating an ultrasound acoustic field further comprises modulating the ultrasound waves with a waveform.
40.  The method as in claim 39, wherein the waveform is produced using an interpolation modulation pattern.
4.  The method as in claim 3, wherein the waveform is produced using an interpolation modulation pattern.
41.  The method as in claim 39, wherein the waveform is a cosine waveform. 
5.  The method as in claim 3 wherein the waveform is a cosine waveform.
42.  The method as in claim 40, wherein the waveform produces a continuously changing sound pressure.
6.  The method as in claim 4, wherein the waveform produces a continuously changing sound pressure.
43.  The method as in claim 37, further comprising: varying the position of the focal point.
9.  The method as in claim 1, further comprising: varying the location of the focal point.
44.  The method as in claim 43, wherein varying the position of the focal point 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687